



Exhibit 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT ("Amendment") to the Employment Agreement dated as of June 29,
2018 (the "Employment Agreement") by and between Veoneer, Inc. (the "Company")
and Jan Carlson (the "Executive"), shall be effective as of the 10th of June,
2019.


1.
The following sentence shall be added to the end of the first paragraph of
Section 14 of the Employment Agreement:



"Notwithstanding the foregoing, effective June 10th, 2019, the Company and
Appointee agreed that if the RSU Component scheduled to vest on July 1, 2019 so
vests, then such RSU Component shall be settled, on a one-for-one basis, in
shares of the Company's common stock, instead of in cash. The shares of the
Company's common stock shall be granted under, and pursuant to the terms and
conditions of, the Veoneer, Inc. 2018 Stock Incentive Plan."


2.
The Employment Agreement, as modified by the terms of this Amendment, shall
continue in full force and effect from and after the date of the adoption of
this Amendment.



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.










VEONEER, INC.




By: /s/ Mikko Taipale
Name: Mikko Taipale
Title: EVP, HR






/s/ Jan Carlson        
JAN CARLSON





